DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 and April 1, 2021 have been entered. 
2.2.	Applicant’s Amendment to Claims and  Remarks filed on April 1, 2020  are acknowledged.
2.3.	Claims 2-3, 6-7, 9-13, 15 and 16 have been canceled. Claim 21 is newly added.  Claims 1, 4-5, 8, 14 and 17-21 are active. 
2.4.	Claim 1 has been amended by incorporation of the limitations of canceled Claims 6 and 7 and by deleting limitations relating to unsupported features previously presented in Claim 1 with respect to specific point of molecular weight. Therefore, no New matter has been added with Supplemental amendmet filed on April 1, 2021.
3.	Upon further consideration of Applicant's Argument and in view of additional amendments, including Examiner's amendmet ( see below), Examiner concluded that 

EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Applicant's representative Mr. Pereira on April 5, 2021.
	In the Claims:
a)       Cancel Claim 21; 
b) 	Amended Claim 1 as shown below:
  after "... and a solid freeform fabrication material having no dissolution starting point in a pH range of 7.5 - 10,.." see second page of Claim 1 file on  April 1, 2021 delete all text-

 and add " wherein the dissolution starting point of the support forming material is determine by  loss of at least 5 mas % after  sample of 1.0 g in form of filament of diameter 1.75 mm  placed  for duration of 15 hours to 100 mL of an aqueous solution at 25 degrees C  of specific pH in range of 7.5 to 10 and  dried."
	 
                                             Reasons for Allowance 
5.	The following is an examiner’s statement of reasons for allowance: 	
As stated above ( see paragraph 3 of instant Action),  the closest Prior art of Record (Priedeman)  does  not disclosed or fairly suggested  all the limitations of Applicant's Claim 1, especially material set, comprising resins of according to Formulas 1 and 2. In addition Applicant's arguments with respect to presence of unexpected results in comparison with resins disclosed by Priedeman were found persuasive and reasonably commensurate with scope of the Amended claim 1.  Therefore, Claims 1 and dependent Claims 4-5, 8, 14 and 17-20 are allowed.

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763